Citation Nr: 1138175	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-36 977	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and J.S.



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from November 1954 to November 1974.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

By the decision below, a previously denied claim of entitlement to service connection for the cause of the Veteran's death is reopened.  The underlying claim is the subject of a remand that follows the decision below.


FINDINGS OF FACT

1.  By a June 2000 rating decision, the RO denied a claim of entitlement to service connection for the cause of the Veteran's death.  The appellant did not appeal the decision.

2.  Evidence received since the RO's June 2000 decision relates to an unestablished fact necessary to substantiate the claim and it raises a reasonable possibility of substantiating the underlying claim.



CONCLUSIONS OF LAW

1.  The June 2000 RO decision, which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for the cause of the Veteran's death has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran passed away in July 1999.  The appellant is his widow.  She originally submitted an application for dependency and indemnity compensation (DIC) in July 1999.  By a June 2000 rating decision, the RO denied a claim of entitlement to service connection for the cause of the Veteran's death.  Later in June 2000, the appellant was notified of the decision and informed of her appellate rights.  The appellant did not appeal the decision.  Thus, the RO's June 2000 decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

In May 2007, the appellant filed a petition to reopen the claim of service connection for the cause of the Veteran's death.  By the April 2008 rating decision, the RO reopened the claim, but denied the underlying claim on the merits.  The appeal of that decision is the basis for the issue that is now before the Board.

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by case law, new evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claim now under consideration is the June 2000 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

According to the June 2000 rating decision, the evidence of record at the time of the decision included:  service treatment records; private treatment records from the time period of the Veteran's death, including from Dana-Farber Cancer Institute, Hawthorn Medical Associates, and St. Luke's Hospital; the Veteran's death certificate; and an application for benefits and statements from the appellant.

In the June 2000 decision, the RO considered the Veteran's death certificate, which indicated that he died on July [redacted], 1999.  The immediate cause of death was metastatic adenocarcinoma.  No other underlying cause or other significant condition was listed.  The private treatment records indicated that the cancer was likely hepatocellular in nature.  The RO noted that the Veteran's service treatment records were negative for the claimed condition.  Additionally, the RO conceded that the Veteran was exposed to herbicide agents such as Agent Orange during his military service.  However, it was determined that he did not have a disease that was considered to be a disease associated with exposure to herbicide agents.  Thus, in denying the claim of service connection for the cause of the Veteran's death in June 2000, the RO found that the cause of the Veteran's death was not related to his military service, including as a result of presumed exposure to herbicide agents.

New evidence added to the record since the June 2000 decision includes:  service personnel records; additional private treatment records from the time period of the Veteran's death; medical research, articles, and information from the United States Air Force pertaining to radar and radiation exposure; a statement from the Veteran's son; and statements and hearing testimony from the appellant and J.S.

A review of the new evidence reveals that the appellant is setting forth a new theory of entitlement.  She primarily contends that the Veteran developed cancer as a result of exposure to radiation during his military service.  Specifically, the appellant maintains that the Veteran's 20-year Air Force career in various positions that dealt with radar included exposure to radiation.  She believes that the Veteran's liver cancer that caused his death is linked to the in-service exposure to radiation and service connection for the cause of his death is therefore warranted.

The new evidence includes statements and hearing testimony from J.S., who served with the Veteran and worked with radar.  He states that some of the radar equipment did in fact emit radiation and that they did not have proper protection.  The articles and research contain information on the possible effects of exposure to radiation from radar and increases in certain cancer rates.  Additionally, in a March 2008 letter, the Department of the Air Force indicated that only 5 percent of individuals who were exposed to radar systems had any measureable dose of radiation exposure.  Nevertheless, the letter also indicated that a lifetime dose as high as 670 millirems had been recorded.

The Board finds that this evidence is new because it was not previously before VA decision makers.  Moreover, because the Veteran's service personnel records document that his military occupational specialties during service pertained to radar systems, the evidence is material.  That is, it is supporting evidence that the disability that was the immediate cause of the Veteran's death could plausibly be related to in-service exposure to radiation.  Thus, the evidence relates to an unestablished fact necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.


ORDER

The appellant's claim of entitlement to service connection for the cause of the Veteran's death is reopened; to this limited extent, the appeal is granted.


REMAND

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive DIC.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312 (2011).

As noted previously, the Veteran died in July 1999.  He was not service connected for any disability at the time of his death.  Nevertheless, the appellant contends that service connection is warranted for the cause of the Veterans' death because his terminal cancer was related to in-service exposure to radiation.

With respect to the theory of entitlement based on in-service exposure to ionizing radiation, service connection may be warranted on a presumptive basis when a radiation-exposed veteran develops one of the following diseases:  leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  See 38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(d)(2) (2011).

Although primary liver cancer is a listed disease, the Veteran is not a radiation-exposed veteran for purposes of these provisions.  A radiation-exposed veteran is a veteran who participated in a radiation-risk activity including:  nuclear device detonation testing; occupation of Hiroshima or Nagasaki, Japan; a prisoner of war of Japan; certain service in Paducah, Kentucky, Portsmouth, Ohio, or Oak Ridge, Tennessee; certain service on Amchitka Island, Alaska; and certain service as an employee of the Department of Energy.  See 38 C.F.R. § 3.309(d)(3).  The Veteran did not serve in any of these situations.  Therefore, the provisions pertaining to diseases specific to radiation-exposed veterans are not applicable in this case.

A separate procedural framework for development of claims based on exposure to ionizing radiation is set forth in 38 C.F.R. § 3.311 (2011).  Radiogenic diseases applicable to this section include the following:  all forms of leukemia except chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2).  Because liver cancer is listed, the Veteran had a radiogenic disease for purposes of this section.

When a claim involves radiation exposure that does not pertain to atmospheric nuclear weapons test participation or to Hiroshima or Nagasaki occupation, any available records concerning the Veteran's exposure to radiation will be forwarded to the Under Secretary of Health for preparation of a dose estimate, to the extent foreseeable, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  The claims file appears to contain the available information in this regard.  The Veteran's service treatment and personnel records have been obtained.  Although no DD-Form 1141 (Record of Occupational Exposure to Ionizing Radiation) was located, September 1967 and November 1968 examination reports include notations from the Veteran that he worked with devices that contained radioactive substances.  Additionally, the March 2008 letter from the Air Force details the dose measurements from research of service members who worked with radar systems.  Lastly, the statements and testimony from J.S. describe the Veteran's responsibilities and work with radar systems during service.  A dose estimate from the Under Secretary of Health has not yet been requested.  Therefore, the Board finds that the claim must be remanded to the AOJ so that a dose estimate can be requested.

If it is then determined that the Veteran was exposed to ionizing radiation as a result of the claimed activities then, before its adjudication, the AOJ must refer the claim to the Under Secretary of Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  See 38 C.F.R. § 3.311(b)(1).  This regulation indicates that the Under Secretary for Benefits will make a determination as to whether it is at least as likely as not that the Veteran's liver cancer resulted from exposure to radiation in service.  38 C.F.R. § 3.311(c)(i).  If the dose estimate is zero, such a referral is not required.  See Wandel v. West, 11 Vet. App. 200, 205 (1998).

Accordingly, this case is REMANDED for the following actions:

1.  In accordance with 38 C.F.R. § 3.311(a)(2)(iii), forward the Veteran's records concerning the claimed radiation exposure from radar systems including:  his service personnel and treatment records; the statements from the appellant and J.S. concerning the Veteran's exposure to radiation as well as the May 2011 hearing transcript; the March 2008 letter from the Air Force; and any other information deemed relevant, to the Under Secretary for Health, for preparation of a dose estimate, to the extent feasible.  (If a specific estimate cannot be made, a range of possible doses should be provided.)  If more information concerning the Veteran is required regarding specifics of the alleged exposure, the appellant should be contacted and asked to provide the information.

2.  If the above-requested development results in a positive dose estimate (i.e., above zero), refer the claim to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(c).

3.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the appellant and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until she is notified by VA.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


